DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Newberry (US 2018/0116605) in view of Gershoni et al. (US 10,446,017).
     Regarding claim 1, Newberry discloses an emergency care device, comprising: a device housing (fig. 1); a processing unit, disposed in the device housing (fig. 1); a temperature sensor 108 (fig. 1; page 4, [0078]), coupled to the processing unit 102 (fig. 1, page 4, [0077]); wherein the temperature sensor is adapted to send a temperature sensing signal to the processing unit (fig. 1; page 4, [0077-0078]); at least one touch sensor, coupled to the processing unit, wherein the touch sensor is adapted to send a touch sensing signal to the processing unit (fig. 1; page 4, [0079]) and a signal transmitting unit 106, coupled to the processing unit (fig. 1; page 4, [0077-0079, 0082]).
   Newberry discloses all the limitations set forth above but fails to explicitly disclose wherein the processing unit is configured such that in response to the emergency care device being held, the processing unit controls the signal transmitting unit to send an emergency signal according to the temperature sensing signal and the touch sensing signal.

    Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Gershoni within the system of Newberry in order to accurately monitor the emergency device thereby maximizing the reliability of the system.
  Regarding claim 2, Newberry discloses wherein the device housing comprises a first surface, a second surface, a third surface and a fourth surface, the first surface is parallel to the third surface, the second surface is parallel to the fourth surface, the temperature sensor corresponds to the first surface, and the touch sensor corresponds to the second surface (fig. 39).
Regarding claim 3, Newberry discloses wherein the temperature sensor is disposed in the device housing and corresponds to the first surface, and the touch sensor is disposed in the device housing and corresponds to the second surface (fig. 39).
 Regarding claim 4, Newberry discloses a lamp warning unit, wherein the lamp warning unit is coupled to the processing unit, the processing unit controls the lamp warning unit to send a light warning signal according to the temperature sensing signal and the touch sensing signal, and the lamp warning unit is disposed on the first surface (fig. 1; page 4, [0079-0084]).
Regarding claim 5, Newberry discloses a sound speaker, wherein the sound speaker is coupled to the processing unit, the processing unit controls the sound speaker to send an audio signal according to the temperature sensing signal and the touch sensing signal, and the sound speaker is disposed on the first surface (fig. 1; page 4, [0079-0081]).


Regarding claim 7, Newberry discloses wherein when the processing unit continuously receives the touch sensing signal for a first predetermined period, the processing unit judges whether a temperature value from the temperature sensing signal is within a predetermined temperature range, and if the temperature value is within the predetermined temperature range, the processing unit controls the signal transmitting unit to send the emergency signal (fig. 1; page 4, [0078-0081]).
 Regarding claim 8, Newberry and Gershoni discloses disclose all the limitations set forth in claim 1 and Gershoni further discloses wherein when the processing unit continuously receives the touch sensing signal for a first predetermined period (col. 3, lines 29-67; col. 4, lines 1-3), the processing unit judges whether the temperature value from the temperature sensing signal is within the predetermined temperature range, and if the temperature value is outside the predetermined temperature range, and the processing unit continuously receives the touch sensing signal for a second predetermined period, the processing unit controls the signal transmitting unit to send the emergency signal (page 3, lines 29-67; col. 4, lines 1-3).
 Regarding claim 9, Newberry and Gershoni disclose all the limitations set forth in claim 1 and Gershoni further discloses a positioning unit, and the processing unit enters an emergency state according to the temperature sensing signal and the touch sensing signal, and in the emergency state, the positioning unit is activated by the processing unit to provide positioning data, and the positioning data is incorporated into the emergency signal to be sent by the signal transmitting unit (col. 3, lines 15-67; col. 4, lines 1-3). 
.


                                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards et al. (US 10,332,623) discloses medicament..........event detection.
Sierhuis et al. (US 2016/0180222) discloses intelligent personal agent....using same.
Melle et al. (US 2017/0193172) discloses cloud-based...platform.
Cronin et al. (US 2017/0337339) discloses method and system....wearable devices.
Kamen et al. (US 2013/0184676) discloses system, method.......liquid delivery.
Fish et al. (US 2015/0168268) discloses monitoring systems and methods.
Rossmann et al. (US 2011/0260856) discloses position-monitoring device for persons.

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DP
March 19, 2021

                                                                          /DANIEL PREVIL/                                                                          Primary Examiner, Art Unit 2684